Citation Nr: 1209522	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a lower back injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia patella, left knee with degenerative changes.

3.  Entitlement to an increased disability rating in excess of 60 percent for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1966, and November 1976 to November 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a lower back injury, and granted service connection for a left knee disability and granted a 10 percent disability rating.  In a September 2007 rating decision, the RO granted service connection for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest, and assigned a 30 percent disability rating.  Subsequently, in a February 2009 rating decision, the RO increased the Veteran's disability rating for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest to 60 percent.  

As a final introductory matter, it does not appear that the following issues have been addressed by the RO.  In the February 2012 brief, the Veteran's representative stated that the Veteran was also entitled to ratings for his psoriasis and herpes.  The Board does not have jurisdiction over these issues, and therefore, they are referred to the AOJ for appropriate action.  

The issues of an increased disability rating for a left knee disability and service connection for the residuals of a lower back injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest are assigned a 60 percent rating, the maximum rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 7806.

2.  The Veteran's lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest do not result in a disfigurement of the head, face or neck and do not result in scars that are deep or that cause limited motion.

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.87, Diagnostic Code 7813, 7806 (2007).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of increased disability rating for a skin condition arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in September 2007 and November 2008.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected skin condition.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App 119 (1999).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran's lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest has been rated 60 percent disabling under Diagnostic Codes (DC) 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 7813 contemplates dermatophytosis, while DC 7806 pertains to dermatitis or eczema.  38 C.F.R. § 4.118, DCs 7806, 7813. 

Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae) is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, and 7805), or dermatitis (DC 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Under DC 7806, a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2007).  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

Under DC 7800, disfigurement of the head, face, or neck is assigned a 10 percent evaluation with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  A 30 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are: a scar, 5 or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 6 square inches; abnormal skin texture in an area exceeding 6 square inches; underlying soft tissue missing in an area exceeding 6 square inches; and indurated and inflexible skin in an area exceeding 6 square inches.  Id. at Note (1).  Tissue loss of the auricle and anatomical loss of the eye are rated under Diagnostic Codes 6207, 6061, or 6063 as appropriate.  Id. at Note (2).  Unretouched color photographs should be considered when evaluating under these criteria.  Id. at Note (3).

Under DC 7801, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 10 percent evaluation for an area or areas exceeding 6 square inches; a 20 percent evaluation for an area or areas exceeding 12 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; and a 40 percent evaluation for an area or areas exceeding 144 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7802, scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25. Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7803, superficial and unstable scars are assigned a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under DC 7804, scars that are superficial and painful on examination are assigned 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2).  Other scars are rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The claims file contains VA and private treatment for Veteran's skin conditions.  The Veteran's reported such symptoms as itching, cracking, and peeling of his skin. Examination of the Veteran's skin showed extensive dermatitis with scaling and peeling involving his scalp, arms, trunk, and legs.  Furthermore, additional records documented examination of his face, neck, and hands showed severe asteatosis. 

The Veteran was first afforded a VA examination in September 2007 to assess the Veteran's skin disorder.  Upon examination, the examiner noted that the Veteran had no adenopathy to the neck or axilla.  The examiner stated that the Veteran's anterior neck had hyperpigmented, lichenified patches.  His back had scattered hypopigmented macular lesions, with some congruency in the right upper back.  Furthermore, the Veteran had lichenified excoriated plaques and patches to the dorsum of both wrists, and the posterior forearms and elbows.  In addition, there was a lichenified plaque that was hyperpigmented.  The right lateral calf was hyperpigmented plaques with central hypopigmentation and satellite hyperpigmentation lichenified patches.  The Veteran's face, anterior chest, groin, palms, feet, and soles were spared.  The examiner concluded that the Veteran's condition affected 20 percent of the exposed area, head, face, neck, and hands, and 30 percent of the entire body surface area.  Additionally, he noted that there was no scarring or disfigurement.  Furthermore, there was no acne or chloracne.  

An August 2008 pathology report contained skin biopsy results.  The tests showed that the Veteran had bilateral forearm psoriasiform dermatitis and herpes virus infection on the abdomen.  There was no objective functional impairment noted.  

The Veteran submitted November 2008 private medical records from his treating Dermatologist.  The doctor noted that the Veteran had severe atopic dermatitis, prior recent exfoliative erythroderma generalized.  The doctor noted that the Veteran's condition much improved, but was still severe and greater than 80 percent of the skin surface area.  

The Veteran was afforded another VA examination in November 2008 to assess his skin condition.  The Veteran reported that since his last VA examination, his condition had worsened and the rash had spread.  The examiner stated that there had been no significant variation of symptoms over time, other than a report of increased pruritis and skin peeling.  The Veteran reported that his skin condition was progressive.  The Veteran's current treatment was over-the-counter petroleum jelly three times daily, and UVB treatments three time a week.  Furthermore, the Veteran did not report any systemic treatment.  Upon physical examination, the examiner noted that the Veteran had multiple areas of excoriation, post inflammatory hyper- and hypo-pigmentation, and superficial fissures with scant bleeding to both lower extremities.  The examiner noted that the Veteran's upper and lower extremities and trunk with lichenification.  Furthermore, the Veteran's skin was thickened and very dry.  There were no objective findings of rash or lesions to the head.  The examiner stated that this condition affected 10 percent of the exposed area and at least 80 percent of the entire body surface area.  The examiner also stated that there was no significant scarring or disfigurement.  Furthermore, the examiner noted that there was no acne or chloracne.  

The Board finds that the preponderance of the above evidence demonstrates that an evaluation in excess of 60 percent is not warranted for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest.  A 60 percent evaluation is the maximum rating available under Diagnostic Code 7806 and no other diagnostic code would afford the Veteran a higher rating in view of the symptomatology demonstrated, as set forth above.

The Board has considered whether higher ratings are available under Diagnostic Code 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.

At no time during the pendency of this appeal has the Veteran's skin disability been shown to result in any disfigurement or scarring.  Specifically, the Veteran's skin disability did not cause visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features in the head, face or neck, and his disability does not result in at least six or more characteristics of disfigurement of the head, face, or neck to warrant a higher rating of 80 percent under Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The Board notes that a 40 percent evaluation is the maximum assignable under Diagnostic Code 7801.  Additionally, a 10 percent evaluation is the maximum assignable under Diagnostic Codes 7802, 7803, 7804, and 7805.  Thus, higher evaluations are not available under these codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2007).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest must be denied.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest were not shown to cause any impairment that was not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably described his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  

ORDER

Entitlement to an increased disability rating in excess of 60 percent for lichen simplex chronicus to the neck and arms and tinea corporis of the posterior chest, is denied.



REMAND


A review of the record discloses further development is needed with respect to the Veteran's claim of service connection for a low back injury and an increased rating claim for his left knee condition.

A. Residuals of Lower Back Injury

The Veteran contends that his lower back disability is a result of his time in-service.  Specifically, the Veteran contends that he hurt his back in a motor vehicle accident while in service.  Additionally, he noted that he had continued pain and lack of range of motion in his lower back since the accident.  

The Veteran was afforded a VA examination in November 2008.  The examiner documented the Veteran's multiple in-service complaints and treatment for back pain.  The examiner noted two incidents, to include a lifting accident and motor vehicle accident, where the Veteran complained of a back injury.  After examining the Veteran, the VA examiner diagnosed him with osteoarthritis of the lumbar spine consistent with natural aging, without objective findings of radiculopathy.  The examiner stated that this condition was not caused by or a result of the Veteran's injury, which occurred in 1964.  However, the examiner failed to discuss whether the other multiple documentations of accidents/injuries to the Veteran's back in-service could have caused or resulted in his current back disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Additionally, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006). 

As such, the Board is without medical expertise to determine if any of the Veteran's current back disability is related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

B. Left knee condition

The Veteran contends that his left knee disability is worse than the 10 percent evaluation assigned.  The Veteran was last given a VA examination in November 2008 in order to establish the severity of his service-connected left knee disability.  In a February 2012 statement, the Veteran's representative noted that the Veteran's treatment records show repeated complaints of pain and dysfunction in his knee, and that the weight of the evidence is against the previous VA examination.  

In this case, the November 2008 VA examination is too remote in time to address the current severity of the Veteran's left knee disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the Board finds that a remand is necessary to obtain any outstanding VA and private treatment records with respect to the Veteran's claims.  Although the VA claims file contains VA treatment records pertaining to the Veteran's conditions through October 2008 and private treatment through November 2008, it is unclear whether the Veteran continued to seek any treatment for his back and left knee after that time.  Because it appears that there may be outstanding VA medical records dated after October 2008 and private records dated after November 2008 that may contain information pertinent to his claims, those records are relevant and should be obtained.   See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from October 2008 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed back and left knee conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the RO/AMC should schedule the Veteran for an orthopedic VA examination with an examiner who has not previously examined the Veteran, to assess the nature and etiology of his back disability, to include degenerative disc disease and osteoarthritis of the lumbar spine.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any back disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current back disability, to include degenerative disc disease and osteoarthritis of the lumbar spine, had its onset in service or is related to any in-service disease, event, or injury.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include the June 1964, January 1965, August 1975, March 1977, June 1978, September 1979, October 1982, October 1983, June 1987, October 1987, and November 1987 records (all marked in the file); VA outpatient treatment records; private treatment records; the November 2008 VA examination report; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's left knee disability.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the left knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the left knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

4) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


